t c memo united_states tax_court jon a and linda a jewett petitioners v commissioner of internal revenue respondent docket no filed date steven r stolar for petitioners ric d hulshoff for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioners are entitled to deduct actual travel_expenses some of the facts have been stipulated and are so found petitioners resided in reno nevada at the time their petition was filed because petitioners did not meet the substantiation and recordkeeping requirements of sec_7491 the burden_of_proof remains on petitioners rule a through petitioner husband petitioner was a merchant seaman during he was the chief engineer on the s s sealand producer a container ship his typical tour of duty wa sec_56 days plu sec_1 day travel each way between his home and the port where his tour began for a total of days the ship traveled to various ports principally in the caribbean and gulf of mexico meals_and_lodging were provided by petitioner’s employer and were available to him during the periods in that he was assigned to a vessel and on active status petitioner testified that while in port he would leave the ship and incur expenses on shore petitioners filed a form_1040 u s individual_income_tax_return for their taxable_year return on schedule a itemized_deductions attached to petitioners’ return petitioners claimed a deduction for meals incidental_expenses full m ie in the total amount of dollar_figure petitioners alleged that this deduction was deemed substantiated pursuant to revproc_98_64 1998_2_cb_825 the parties stipulated that this full m ie rate deduction purportedly was supported by a sailor travel statement attached to petitioners’ return after petitioners’ return was filed 115_tc_210 was issued during the examination of petitioners’ return petitioners conceded that they were not entitled to the full m ie rate deduction as claimed instead petitioners conceded they were entitled to the lesser total amount of dollar_figure which represents the incidental expense portion of the m ie rate as allowed by johnson v commissioner supra the dollar_figure adjustment in the notice_of_deficiency represents the subtraction of the incidental expense of dollar_figure from the dollar_figure expense claimed on petitioners’ return petitioners now seek a deduction for actual expenses_incurred while in the course of travel as this court noted in johnson v commissioner supra pincite taxpayers to the extent that the amounts set forth in the revenue procedures fail to reflect the actual cost of their incidental expenditures are entitled to a deduction for their actual expenses in such a situation however taxpayers must be prepared to meet all the substantiation requirements including especially written documentation as to the amounts of those costs the court goes on to refer to the sec_274 regulations which except taxpayers from strict substantiations in the case of expenditures of less than a prescribed amount petitioner like the taxpayer in johnson has not shown that he made any expenditure that fits within these exceptions johnson v commissioner supra pincite n sec_274 imposes stringent substantiation requirements for the deduction of travel_expenses taxpayers must substantiate by adequate means certain elements in order to claim deductions such as the amount of such expenditure the date of the expenditure or use the place of each separate expenditure and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use the log must be made at or near the time of the expenditure sec_1_274-5t and ii temporary income_tax regs fed reg date petitioner claimed that he prepared a log listing his travel_expenses at or near the times of the expenditures we are not required to accept petitioner’s self-serving statements 87_tc_74 our review of this log leads us to conclude it was prepared at one time and the entries could not have been made at or near the times of the expenditures respondent also observes that petitioners took the position on their return that they were entitled to a deduction based on a per_diem rate without the need for substantiation and maintenance of a calendar log of actual expenses is inconsistent with that position respondent further commented that the return had nearly documents attached to it to support petitioners’ claim but the log was not attached for the aforesaid reasons we do not give the purported log any credence petitioner also referred to the so-called supporting schedule of expenses attached to the return this schedule bears the name of a certified_public_accountant on each page petitioners’ counsel stated at trial that this was prepared during the audit this obviously was not made at or near the time of any of the expenditures moreover this schedule was attached to petitioners’ return which was an exhibit attached to the parties’ stipulation this court has long held that the return is merely a statement of the petitioners’ claim and does not establish the facts contained therein 70_tc_391 62_tc_834 28_tc_1034 our review of the record shows there was no record made at or near the time of any of the expenditures claimed as actual expenses nor has petitioner substantiated such expenses by other_sufficient_evidence johnson v commissioner supra we reject petitioners’ position because we find that petitioners did not substantiate the actual expenses we agree that petitioners are entitled to claim the incidental_expenses as computed in accord with johnson and as allowed by respondent in the notice_of_deficiency accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless decision will be entered for respondent
